Exhibit 10.4

 

Effective Date: August 6, 2015

 

Sandesh Seth
40 East 89th Street, Apt. 7A
New York, NY  10128

 

Dear Mr. Seth:

 

On behalf of Actinium Pharmaceuticals, Inc. (the “Company”), I am pleased to
provide you with this contract related to your consulting position of Executive
Chairman of the Company. This Agreement amends your August 11, 2014 Consulting
Agreement.

 

1.             Position. The terms of your consulting position with the Company
are as set forth below:

 

(a)         You shall serve as Executive Chairman of the Company with such
responsibilities, duties and authority as are assigned to you by the Board of
Directors (the “Board”), or its designee. As Executive Chairman of our Company,
you act as an officer and consultant and, as such, perform your duties subject
in all instances to the oversight of our Board and the power of our Board to
approve all applicable corporation actions (which powers shall not be vested in
the office of Executive Chairman). The Executive Chairman is not an “executive
officer” (as defined in SEC Rule 3b-7) of our company as the role of the
Executive Chairman by design is not an officer who performs a policy making
function for our company. Rather, the Executive Chairman serves as a conduit
between our Board and our executive management team and is available to act as
an advisor and consultant to our executive management team, who are responsible
for development and implementation of our corporate policies under the
supervision of our Board. Subject to such other roles, duties and projects as
may (consistent with the terms and provisions of our Amended and Restated
Bylaws, as amended, and the resolutions of our Board that formed the office of
Executive Chairman) be assigned by our Board to the Executive Chairman, the
primary responsibilities of the Executive Chairman are as follows:

 

(i)            Chair annual and special Board meetings and annual stockholder
meetings and, subject to availability, attend meetings of the committees of the
Board;

 

(ii)           Provide overall Board leadership and establish guiding principles
for the Board;

 

(iii)          Manage the affairs of the Board and facilitate Board action in
such a way that strategic and policy decisions are fully discussed, debated and
decided by the Board;

 

(iv)         In cooperation with the President, and Chief Executive Officer, and
other Company officers as appropriate or selected by the Executive
Chairman/Board, ensure that our strategic orientation is defined and
communicated to the Board for its approval and that all material issues are
dealt with by the Board in a timely manner;

 

(v)          Ensure that the Board has efficient communication channels
regarding all material issues concerning the business and see to it that
directors are informed about these issues;

 



1

 

 

(vi)         Act as a representative of the Board and consult with Board members
outside the regularly scheduled meetings of the Board and of Board committees;

 

(vii)        Meet and confer as often as required with our President, and Chief
Executive Officer and executive management to ensure that there is efficient
communication between the Executive Chairman, the President, and Chief Executive
Officer, other executive management and Board members;

 

(viii)       Offer advice and consultation to the President, and Chief Executive
Officer and executive management on the overall management of the business and
affairs of our company as well as specific matters upon the request of the
President, and Chief Executive Officer and or the Board;

 

(ix)          In consultation and partnership with the President, and Chief
Executive Officer, the Executive Chairman may act as our representative with
business partners of our company; and

 

(x)           At the request of the Board or the President, and Chief Executive
Officer the Executive Chairman may be placed in charge of special corporate
strategic initiatives or projects.

 

(b)           You agree to devote your best efforts to advance the interests of
the Company and to discharge adequately your duties hereunder. Nothing herein
shall prohibit you as the Executive Chairman from accepting or continuing in any
employment, consultancy, management or board position with any other for-profit
or non-profit entity, being an investor in another company such as a member of a
limited liability company, a general or limited partner of a limited partnership
or a stockholder of a corporation. You shall report directly to the Board.

 

2.             Start Date. You commenced service in this position with the
Company on August 11, 2014 (“Start Date”).

 

3.             Proof of Right to Work. For purposes of federal immigration law,
you, if applicable, will be required to provide to the Company documentary
evidence of your identity and eligibility for employment in the United States.

 

4.             Compensation.

 

(a)           Consulting Fee. You will be paid an annual consulting fee of three
hundred fifty thousand dollars ($350,000.00), which will be paid in accordance
with the Company’s regular payroll practices for consultants. Upon the six month
anniversary of your Start Date, the Board will review your consulting fee with
the help of an independent compensation consultant to adjust your consulting fee
is to be competitively aligned to a range between the 25th (twenty-fifth) and
75th (seventy-fifth) percentile of the relevant market data of Chairman
positions of similarly situated publicly traded Biotech companies. The Board
shall review the amount of your consulting fee and performance bonus, and shall
determine the appropriate adjustments to each component of your compensation
within 60 days of the start of each calendar year. During the term of this
Agreement, your annual consulting fee shall be maintained at least at the same
amount as the total compensation (including annual salary and all other payments
of any kind paid to the CEO) of the Chief Executive Officer (Principal Executive
Officer) (the “CEO”) of the Company. For example, if the CEO’s annual salary is
increased by $30,000 per year, the Consultant’s annual consulting fee shall also
be increased by $30,000 per year. For the avoidance of doubt, the Board at its
discretion may also pay the consultant an annual consulting fee in excess of the
CEO’s total compensation.

 



2

 

 

 

(b)           Performance Cash Bonus. You shall be entitled to participate in a
Company bonus program, which shall be established by the Board pursuant to which
the Board shall award bonuses to you, based upon the achievement of written
individual and corporate objectives such as the Board shall determine. Upon the
attainment of such performance objectives, in addition to your consulting fee,
you shall be entitled to a cash bonus in an amount to be determined by the Board
with a target of forty percent (40%) of your consulting fee. Within thirty
(30) days after the Start Date, the Board shall establish written individual and
corporate performance objectives for the balance of 2014 and the amount of the
performance pro-rata bonus payable upon the attainment of each objective. At
least thirty (30) days before each subsequent calendar year, the Board shall
establish written individual and corporate performance objectives for such
calendar year and the amount of the performance bonus payable upon the
attainment of such objectives. Within sixty (60) days after the end of each
calendar year, the Board shall determine the amount of any performance bonus
payable hereunder. Any such performance bonus shall be due and payable within
ninety (90) days after the end of the calendar year to which it relates. During
the term of this Agreement, your performance cash bonus shall be at least at the
same amount as the performance cash bonus paid to CEO of the Company. For
example, if the CEO’s receives a performance cash bonus of $140,000, the
Consultant shall also receive a performance cash bonus of $140,000. For the
avoidance of doubt, the Board at its discretion may also pay the Consultant a
performance cash bonus greater than the performance cash bonus paid to the CEO.

 

(c)            Stock Option Grant. The Board has agreed to grant to you an
option to purchase common shares of the Company (the “Grant”). The Grant will
consist of an option grant to purchase 280,000 (two hundred and eighty thousand
common shares of the Company. The Grant shall be subject to the vesting schedule
below.

 

(i)           Stock Options. Such options will have an exercise price equal to
$6.23 (six dollars and twenty-three cents), the closing price of the Company’s
common stock on the date of Board approval of the grant, September 23, 2014,
which is equal to fair market value as determined by the Board on the date of
the grant (the “Grant date”). During the term of this Agreement, you shall also
be awarded stock option and/or restricted stock grants at least at the same
amount as such stock option and/or restricted stock that is granted to the CEO.
For example, if the CEO’s receives a stock option grant that is exercisable for
100,000 shares, the Consultant shall also receive a stock option grant that is
exercisable for 100,000 shares. For the avoidance of doubt, the Board at its
discretion may also grant the Consultant options and/or restricted stock that
exceed the number of options and /or restricted stock granted to the CEO.

 

(ii)          Vesting Schedule of the Grant. Two percent (2%) of the Grant shall
vest each month from the grant Date until fully vested in accordance with the
procisions of the Company’s Amended and Restated 2013 Stock Plan, subject to
your continuing service with the Company. The options will be incentive stock
options or stock to the maximum extent allowed by the tax code and will be
subject to the terms of the Company’s Amended and Restated 2013 Stock Plan and
corresponding Stock Option Agreement between you and the Company.

 



3

 

 

5.             Benefits.

 

(a)            Benefit Plan — Health Insurance, Retirement and Stock Option
Plan. The Company will provide you with the opportunity to participate in the
standard benefits plans. The Company reserves the right to cancel and/or change
the benefits plans it offers to its participants at any time, subject to
applicable law.

 

(b)           Other Benefits. The Company will provide you with standard
business reimbursements (including mileage, supplies, long distance calls),
subject to Company policies and procedures and with appropriate receipts. In
addition, you will receive any other statutory benefits required by law.

 

(c)           Reimbursement of Expenses. You shall be reimbursed for all normal
items of travel and entertainment and miscellaneous expenses reasonably incurred
by you on behalf of the Company provided such expenses are documented and
submitted in accordance with the reimbursement policies in effect from time to
time.

 

6.             Confidential Information and Invention Assignment Agreement. You
have already executed the Company’s Confidential Information and Invention
Assignment Agreement, (the “Confidentiality Agreement”), which remains in
effect.

 

7.             Term and Severance. The term of your consulting arrangement shall
be a period of five (5) years from the Start Date. If your consulting
arrangement is terminated because of your death or Disability, the Company’s
only obligation to you shall be to pay your earned, but unpaid, consulting fee
(as of the date of termination) and provide you, if eligible, with the option to
elect health coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”); provided that upon termination of your consulting
arrangement due to death, your estate also shall be entitled to receive a single
lump sum payment equal to three (3) months of your consulting fee, payable
within 30 days of your death. Upon termination of your employment for Cause (as
defined below) you shall be paid any accrued and unpaid base salary and benefits
through the date of termination and shall have no further rights to any
compensation or any other benefits under the Agreement or otherwise. 

 

(a)           Termination of Service Other Than for Cause or Resignation for
Good Reason (Not in Connection with a Change in Control). If the Company
terminates your consulting arrangement other than for Cause or if you resign for
Good Reason, in any case in circumstances other than those described in Section
7(b), you shall be entitled to the following:

 

(i)            Subject to Section 8 hereof, a single lump sum payment equal to
twenty-four (24) months of your compensation (at the rate in effect as of the
date of termination), payable in accordance with the Company’s regular payroll
practices for consultants in effect at the date of termination, on the first
payroll date following the date the Release (as defined in Section 8 hereof)
becomes effective and irrevocable in accordance with its terms.

 



4

 

 

(ii)           Subject to Section 8 hereof, continued health benefits for the
24-month period beginning on the date of termination, with such period to run
concurrently with any period for which you are eligible to elect health coverage
under COBRA. Notwithstanding the foregoing, you shall be required to pay any and
all service provider premiums associated with continued health benefits and, if
you begin providing services to another service recipient and become covered by
such service recipient’s health benefits plan or program, the continued health
benefits and cash payments provided hereunder shall cease.

 

(iii)          All outstanding equity awards granted to you under the Company’s
equity compensation plans shall become immediately vested and exercisable (as
applicable) as of the date of such termination and the performance goals with
respect to such outstanding performance awards, if any, will deemed satisfied at
“target”.

 

(b)           Change in Control. If the Company terminates your consulting
arrangement other than for Cause or if you resign for Good Reason, in any case
during the 12-month period beginning on the date of a Change in Control (as
defined in the 2013 Equity Incentive Plan, as amended), you shall be entitled to
the following:

 

(i)            Subject to Section 8 hereof, a single lump sum payment equal to
thirty (30) months of your compensation (at the rate in effect as of the date of
termination), payable in accordance with the Company’s regular payroll practices
for consultants in effect at the date of termination, on the first payroll date
following the date the Release (as defined in Section 8 hereof) becomes
effective and irrevocable in accordance with its terms.

 

(ii)           Subject to Section 8 hereof, continued health benefits for the
30-month period beginning on the date of termination, with such period to run
concurrently with any period for which you are eligible to elect health coverage
under COBRA. Notwithstanding the foregoing, you shall be required to pay any and
all service provider premiums associated with continued health benefits and, if
you begin providing services to another service recipient and become covered by
such service recipient’s health benefits plan or program, the continued health
benefits and cash payments provided hereunder shall cease.

 

(iii)          All outstanding equity awards granted to you under the Company’s
equity compensation plans shall become immediately vested and exercisable (as
applicable) as of the date of such termination and the performance goals with
respect to such outstanding performance awards, if any, will deemed satisfied at
“target”.

 

(c)           “Cause” means: (i) your gross negligence and/or willful misconduct
(as such terms are generally understood and applied to the performance of an
executive) in the performance of his material duties with respect to the Company
as determined, in each case, by a court of competent jurisdiction not subject to
further appeal or a final arbitration award, as provided hereunder; (ii) the
conviction by the Executive of a crime constituting a felony, or (iii) you shall
have committed any material act of malfeasance, dishonesty or breach of
fiduciary duty against the Company, for which you shall have a thirty (30) day
cure period following notice thereof from the Company (except for a conviction
pursuant to subsection (ii), for which there shall be no cure period).

 



5

 

 

(d)           “Good Reason” means: (i) the Company’s material breach any of its
obligations under this Agreement; (ii) a material reduction of your consulting
fee or target bonus opportunity; (iii) a material change to the title, scope of
your work or consulting duties; (iv) an abandonment of, or fundamental change
in, the primary business or primary products of the Company; (v) the
termination, elimination of your duties as Executive Chairman or Chairman of the
Board of the Company, other than for Cause or voluntary resignation; (vi) the
appointment of a new Executive Chairman or Chairman of the Board, or person
performing similar duties; or (vi) the Company’s regular requirement that you
perform services in or relocate to a location that is more than fifty (50) miles
from New York City. A termination will not be deemed to be for Good Reason
unless the Company does not cure within 30 days after receipt of written notice
from you specifying the Good Reason and referring to your right to resign for
Good Reason. Any resignation for Good Reason will be effective immediately upon
your giving notice of your resignation for Good Reason to the Company,
conditioned upon your having provided proper notice of Good Reason and time to
cure in accordance with this provision.

 

(e)           “Disability” means that (i) you have been unable, for a period of
180 consecutive business days, to perform your duties under this Agreement, as a
result of physical or mental illness or injury, and (ii) a physician selected or
approved by the Company has determined that it is either not possible to
determine when such inability to perform will cease or that it appears probable
that such inability will be permanent during the remainder of your life.

 

(f)           Mitigation: In the event that you are entitled to severance
pursuant to this Agreement, you have no duty to mitigate and your severance will
not be reduced for any reason.

 

8.            Release. Notwithstanding anything contained herein to the
contrary, the Company shall not be obligated to provide any severance payment or
benefit under Sections 7(a)(i), 7(a)(ii), 7(b)(i) or 7(b)(ii) hereof unless: (a)
you or your legal representative first executes within 50 calendar days after
the date of presentment a release of claims agreement in the form as to be
provided by the Company (the “Release”) and substantially similar to the form of
Release attached hereto as Exhibit A, (b) you do not revoke the Release, and (c)
the Release becomes effective and irrevocable in accordance with its terms. The
Company shall provide the Release to you for your review within ten (10) days of
the date of termination.

 

9.            Non-Solicitation. You agree that during the term of your
consulting arrangement with the Company, and for a period of 12 months following
the cessation of consultancy with the Company for any reason or no reason, you
shall not directly or indirectly solicit, induce, recruit or encourage any of
the Company’s employees or consultants to terminate their relationship with the
Company, or attempt any of the foregoing, either for yourself or any other
person or entity. For a period of 12 months following cessation of your
consulting arrangement with the Company for any reason or no reason, you shall
not attempt to negatively influence any of the Company’s clients or customers
from purchasing Company products or services or to solicit or influence or
attempt to influence any client, customer or other person either directly or
indirectly, to direct his or its purchase of products and/or services to any
person, firm, corporation, institution or other entity in competition with the
business of the Company.

 



6

 

 

10.          Arbitration. Any dispute or claim arising out of or in connection
with your employment with the Company (except with regard to enforcement of the
Confidentiality Agreement) will be finally settled by arbitration in New York,
New York in accordance with the Commercial Arbitration Rules of the American
Arbitration Association by one arbitrator appointed in accordance with said
rules. Judgment on the award rendered by the arbitrator may be entered in any
court having jurisdiction thereof. The parties agree that this Agreement
evidences a transaction involving interstate commerce and that the operation,
interpretation and enforcement of this arbitration provision, the procedures to
be used in conducting an arbitration pursuant to this arbitration provision, and
the confirmation of any award issued to either party by reason of such
arbitration, is governed exclusively by the Federal Arbitration Act, 9 U.S.C.
§ 21 et seq. Notwithstanding the foregoing, the parties may apply to any court
of competent jurisdiction for preliminary or interim equitable relief, or to
compel arbitration in accordance with this paragraph, without breach of this
arbitration provision. The Company shall pay all fees and expenses for the
arbitration itself; provided that the cost of the arbitrator will be equally
divided between the parties. The Company will pay your legal fees, provided
that, if you substantially do not prevail, the Company shall be reimbursed for
your reasonable legal fees.

 

11.           Indemnification. On the date hereof, you have entered into an
Indemnification Agreement with the Company which is attached hereto as Exhibit
B.

 

12.           Section 280G. In the event it shall be determined that any payment
or distribution by the Company to or for your benefit (whether paid or payable
or distributed or distributable pursuant to the terms of this Agreement or
otherwise) (the “Total Payments”), is or will be subject to the excise tax (the
“Excise Tax”) imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), then the Total Payments shall be reduced to the maximum
amount that could be paid to you without giving rise to the Excise Tax (the
“Safe Harbor Cap”), if the net after-tax benefit to you after reducing your
Total Payments to the Safe Harbor Cap is greater than the net after-tax
(including the Excise Tax) benefit to you without such reduction. The reduction
of the amounts payable hereunder, if applicable, shall be made by reducing such
payment that trigger the Excise Tax in the following order: (i) reduction of
cash payments, (ii) cancellation of accelerated vesting of performance-based
equity awards (based on the reverse order of the date of grant), (iii)
cancellation of accelerated vesting of other equity awards (based on the reverse
order of the date of grant), and (iv) reduction of any other payments due to you
(with benefits or payments in any group having different payment terms being
reduced on a pro-rata basis). All mathematical determinations, and all
determinations as to whether any of the Total Payments are “parachute payments”
(within the meaning of Section 280G of the Code), that are required to be made
under this paragraph, including determinations as to whether the Total Payments
to you shall be reduced to the Safe Harbor Cap and the assumptions to be
utilized in arriving at such determinations, shall be made at the Company’s
expense by the Company’s then current independent auditors, or such other
nationally recognized accounting firm selected by the Committee prior to the
relevant change in control transaction.

 



7

 

 

13.          Section 409A.

 

(c)           In General. It is the Company’s intent that this Agreement be
exempt from the application of, or otherwise comply with, the requirements of
Section 409A of the Code (“Section 409A”). Specifically, any taxable benefits or
payments provided under this Agreement are intended to be separate payments that
qualify for the “short-term deferral” exception to Section 409A to the maximum
extent possible, and to the extent they do not so qualify, are intended to
qualify for the involuntary separation pay exceptions to Section 409A, to the
maximum extent possible. If neither of these exceptions applies, and if you are
a “specified employee” within the meaning of Section 409A, then notwithstanding
any provision in this Agreement to the contrary and to the extent required to
comply with Section 409A, all amounts that would otherwise be paid or provided
to you during the first six (6) months following your date of termination shall
instead be accumulated through and paid or provided (without interest) on the
first business day following the six-month anniversary of the date of
termination. If the period during which the Release must become effective and
irrevocable in accordance with its terms spans two calendar years, then, to the
extent required to comply with Section 409A, any payment to be made under this
Agreement will commence on the first payroll date that occurs in the second
calendar year and after the Release has become effective and irrevocable in
accordance with its terms. Further, to the extent required to comply with
Section 409A: (i) the amount of any expense reimbursement to which you may be
entitled hereunder during a calendar year will not affect the amount of
reimbursements to be provided in any other calendar year; (ii) your right to
receive reimbursement of an eligible expense hereunder is not subject to
liquidation or exchange for another benefit; and (iii) provided that the
requisite documentation is submitted, the Company will reimburse your eligible
expenses on or before the last day of the calendar year following the calendar
year in which the expense was incurred.

 

(d)           Separation from Service. A termination of service shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits subject to Section 409A
upon or following a termination of service unless such termination is also a
“separation from service” within the meaning of Section 409A and you are no
longer providing services (at a level that would preclude the occurrence of a
“separation from service” within the meaning of Section 409A) to the Company or
its affiliates as an employee or consultant, and for purposes of any such
provision of this Plan, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service” within the
meaning of Section 409A.

 

14.          Attorneys’ Fees. Should either party hereto, or any heir, personal
representative, successor or assign of either party hereto, resort to legal
proceedings in connection with this Agreement or Consultant’s consulting
relationship with the Company, the party or parties prevailing in such legal
proceedings shall be entitled, in addition to such other relief as may be
granted, to recover its or their reasonable attorneys’ fees and costs in such
legal proceedings from the non prevailing party or parties.

 

15.          Assistance in Litigation. Consultant shall, during and after
termination of employment, upon reasonable notice, furnish such information and
proper assistance to the Company as may reasonably be required by the Company in
connection with any litigation in which it or any of its subsidiaries or
affiliates is, or may become a party; provided, however, that such assistance
following termination shall be furnished at mutually agreeable times and for
mutually agreeable compensation.

 



8

 

 

16.          Miscellaneous. This Agreement, together with the Confidentiality
Agreement, and Indemnification Agreement sets forth the terms of your employment
with the Company and supersedes any prior representations or agreements, whether
written or oral. This Agreement may not be modified or amended except by a
written agreement, signed by the Company and by you. Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will be lessened or reduced to the extent possible or will be
severed and will not affect any other provision and this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein. This
Agreement will be governed by New York law without reference to rules of
conflicts of law. All notices, requests, demands and other communications called
for hereunder shall be in writing and shall be deemed given (i) on the date of
delivery if delivered personally, (ii) one (1) day after being sent by a well
established commercial overnight service, (iii) three (3) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing, (iv) upon
confirmation of facsimile transfer, if sent by facsimile or (v) upon
confirmation of delivery when directed to the electronic mail address set forth
below, if sent by electronic mail:

 

If to the Company:

757 Third Avenue, 21st Floor 

New York, NY 10017

    If to you: 40 East 89th Street, Apt. 7A
New York, NY  10128

 

17.          Withholding of Taxes. The Company may withhold from any amounts
payable under this Agreement all federal, state, city or other taxes as the
Company may be required to withhold pursuant to any law or government regulation
or ruling.

 

To indicate your acceptance of the Company’s amendment and this Agreement,
please sign and date this letter in the space provided below.

 

Very truly yours,   ACCEPTED AND AGREED:       ACTINIUM PHARMACEUTICALS, INC.  
SANDESH SETH         By:   /s/ David Nicholson   /s/ Sandesh Seth   David
Nicholson       Chairman of Compensation Committee       Board Member          
  Dated:  August 6, 2015   Dated:  August 6, 2015

 



9

 

 

EXHIBIT A

 

RELEASE OF CLAIMS

 

FOR AND IN CONSIDERATION OF the payments and benefits (the “Separation
Benefits”) to be provided to me in connection with the separation of my
relationship with the Company, in accordance with the Agreement between Actinium
Pharmaceuticals, Inc. (the “Company”) and me dated as August 6, 2015 (the
“Agreement”), which Separation Benefits are conditioned on my signing this
Release of Claims (“Release”) and which I will forfeit unless I execute and do
not revoke this Release of Claims, I, on my own behalf and on behalf of my heirs
and estate, voluntarily, knowingly and willingly release and forever discharge
the Company, its subsidiaries, affiliates, parents, and stockholders, together
with each of those entities’ respective officers, directors, stockholders,
employees, agents, fiduciaries and administrators (collectively, the
“Releasees”) from any and all claims and rights of any nature whatsoever which I
now have against them up to the date I execute this Release, whether known or
unknown, suspected or unsuspected. This Release includes, but is not limited to,
any rights or claims relating in any way to my employment or consulting
relationship with the Company or any of the other Releasees or the termination
thereof, any contract claims (express or implied, written or oral), including,
but not limited to, the Agreement, or any rights or claims under any statute,
including, without limitation, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, the Older Workers’ Benefit Protection Act, the
Rehabilitation Act of 1973 (including Section 504 thereof), Title VII of the
1964 Civil Rights Act, the Civil Rights Act of 1866 (42 U.S.C. § 1981), the
Civil Rights Act of 1991, the Equal Pay Act, the National Labor Relations Act,
the Worker Adjustment and Retraining Notification Act, the Family Medical Leave
Act, the Lilly Ledbetter Fair Pay Act, the Genetic Information
Non-Discrimination Act, the New York State Human Rights Law, the New York City
Human Rights Law, and the Employee Retirement Income Security Act of 1974, all
as amended, and any other federal, state or local law. This Release specifically
includes, but is not limited to, any claims based upon the right to the payment
of wages, incentive and performance compensation, bonuses, equity grants,
vacation, pension benefits, 401(k) Plan benefits, stock benefits or any other
employee benefits, or any other rights arising under federal, state or local
laws prohibiting discrimination and/or harassment on the basis of race, color,
age, religion, sexual orientation, religious creed, sex, national origin,
ancestry, alienage, citizenship, nationality, mental or physical disability,
denial of family and medical care leave, medical condition (including cancer and
genetic characteristics), marital status, military status, gender identity,
harassment or any other basis prohibited by law.

 



A-1

 

 

As a condition of the Company entering into this Release, I further represent
that I have not filed against the Company or any of the other Releasees, any
complaints, claims or lawsuits with any arbitral tribunal, administrative
agency, or court prior to the date hereof, and that I have not transferred to
any other person any such complaints, claims or lawsuits. I understand that by
signing this Release, I waive my right to any monetary recovery in connection
with a local, state or federal governmental agency proceeding and I waive my
right to file a claim seeking monetary damages in any arbitral tribunal,
administrative agency, or court. This Release does not: (i) prohibit or restrict
me from communicating, providing relevant information to or otherwise
cooperating with the U.S. Equal Employment Opportunity Commission or any other
governmental authority with responsibility for the administration of fair
employment practices laws regarding a possible violation of such laws or
responding to any inquiry from such authority, including an inquiry about the
existence of this Release or its underlying facts, or (ii) require me to notify
the Company of such communications or inquiry. Furthermore, notwithstanding the
foregoing, this Release does not include and will not preclude: (a) rights or
claims to vested benefits under any applicable retirement and/or pension plans;
(b) rights under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”); (c) claims for unemployment compensation; (d) rights to defense and
indemnification, if any, from the Company for actions or inactions taken by me
in the course and scope of my employment with the Company and its parents,
subsidiaries and/or affiliates; (e) any rights I may have to obtain contribution
as permitted by law in the event of entry of judgment against the Company as a
result of any act or failure to act for which I and the Company are held jointly
liable; (f) the right to any equity awards that vested prior to or because of
the termination of my employment, and/or (g) any actions to enforce the
Agreement.

 

Nothing herein shall be construed to limit my right to (1) respond accurately
and fully to any question, inquiry or request for information when required by
legal process; or (2) disclose information to regulatory bodies. I understand
that I am not required to contact the Company before engaging in such
communications.

 

I acknowledge that, in signing this Release, I have not relied on any promises
or representations, express or implied, other than those that are set forth
expressly herein or in the Agreement and that are intended to survive separation
from employment, in accordance with the terms of the Agreement.

 

I further acknowledge that:

 

  1. I first received this Release on the date of the Agreement to which it is
attached as Exhibit A;

 

  2. I understand that, in order for this Release to be effective, I may not
sign it prior to the date of my separation of employment with the Company but
that if I wish to receive the Separation Benefits, I must sign and return this
Release within 45 days of its presentation to me after my Termination of
Employment;

 

  3. I have carefully read and understand this Release;

 

  4. The Company advised me to consult with an attorney and/or any other
advisors of my choice before signing this Release;

 

  5. I understand that this Release is LEGALLY BINDING and by signing it I give
up certain rights;

 

  6. I have voluntarily chosen to enter into this Release and have not been
forced or pressured in any way to sign it;

 



A-2

 

 

  7. I acknowledge and agree that the Separation Benefits are contingent on
execution of this Release, which releases all of my claims against the Company
and the Releasees, and I KNOWINGLY AND VOLUNTARILY AGREE TO RELEASE the Company
and the Releasees from any and all claims I may have, known or unknown, in
exchange for the benefits I have obtained by signing, and that these benefits
are in addition to any benefit I would have otherwise received if I did not sign
this Release;

 

  8. I have seven (7) days after I sign this Release to revoke it by notifying
the Company in writing. The Release will not become effective or enforceable
until the seven (7) day revocation period has expired;

 

  9. This Release includes a WAIVER OF ALL RIGHTS AND CLAIMS I may have under
the Age Discrimination in Employment Act of 1967 (29 U.S.C. §621 et seq.); and

 

  10. This Release does not waive any rights or claims that may arise after this
Release becomes effective, which is seven (7) days after I sign it, provided
that I do not exercise my right to revoke this Agreement.

 

Intending to be legally bound, I have signed this Release as of the date written
below.

 

Signature: _________________________________
                                                        Date Signed:
___________________

 



A-3

 

 

EXHIBIT B

 

INDEMNIFICATION AGREEMENT

 

 

B-1



 

 